Citation Nr: 1042584	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  10-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefit sought on appeal.

The Veteran appeared and testified at a videoconference hearing 
in October 2010 at the Houston RO.  The transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further development is 
necessary.  The Veteran's service treatment records (STRs) are 
unavailable.  The RO attempted to secure sick/morning reports and 
SGOs based upon the regiment information provided by the Veteran.  
At the time, they were only able to search the 93rd Engineer 
Regiment, Ft. Lewis, Washington, based upon the information they 
had.  In a response by the National Personnel Records Center 
(NPRC), dated in June 2008, they were unable to secure any 
records because the Veteran's complete organization was not 
provided.  That same month, the Veteran submitted a newspaper 
article he authored that noted he was part of the F Company in 
the 93rd Engineer Regiment.  It appears, however, that the RO did 
not request another search for records based upon this newly 
acquired information.  

During his October 2010 hearing, the Veteran reported that in the 
winter months of 1944 and 1945, he was in training to become an 
electrician.  He and his colleagues were taught how to climb icy 
electrical poles, and he took a misstep while ascending and fell 
20 to 30 feet flat on his feet.  He recalled being hospitalized 
in Ft. Washington for 3 to 4 days.  The Board finds this 
Veteran's testimony credible and consistent with the duties as an 
electrician in the Army.  As such, the Board requests a VA 
examination to determine whether his currently diagnosed 
degenerative joint disease of the bilateral knees is related to 
the injury as described by the Veteran.  

It is important to note that the Board has a heightened duty to 
provide its reasons and bases in rendering a decision when a 
veteran's service treatment records have been lost or destroyed.  
See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In 
cases where . . . the appellant's [STRs] have been lost or 
destroyed, the Board's obligation to provide well-reasoned 
findings and conclusions, to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to provide 
an adequate statement of the reasons or bases for its rejection 
of such evidence is . . . heightened."); Cromer v. Nicholson, 19 
Vet. App. 215, 217 (2005) (noting that "when [STRs] are presumed 
destroyed, 'the BVA's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule is heightened.'  This rule has become well entrenched in the 
Court's caselaw.") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  As such, the claim must be remanded for 
further development pursuant to the Board's heightened duty under 
these circumstances.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should make an additional 
attempt to obtain any sick/morning reports 
and/or SGOs related to the Veteran's claimed 
in-service injury to the knees dated from 
December 1944 through February 1945.  The 
Veteran was part of Company F of the 93rd 
Engineer Regiment stationed in Ft. Lewis, 
Washington.  This information should be 
sought from any sources deemed appropriate, 
and including but not limited to, the 
National Personnel Records Center.  

2.  Following the above-requested 
development, the Veteran should be scheduled 
for a VA examination to determine the nature 
and etiology of any disability of the 
bilateral knees.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing, and render all appropriate 
diagnoses.  The examiner should then render 
an opinion as to whether it is at least as 
likely as not that any current bilateral knee 
disability was caused by the Veteran's 
service.  The examiner is to assume that the 
winter 1944-45 injury as credibly reported by 
the Veteran is true for purposes of rendering 
his/her opinion.  The examiner should provide 
rationale for all opinions given.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



